Case 5:18-cv-00215-KGB Document 15-1 Filed 08/29/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

PINE BLUFF DIVISION
WILLIAM KNIGHT, Individually and on PLAINTIFF
Behalf of All Others Similarly Situated
VS. No. 5:18-cv-215-KGB
IDAHO TIMBER OF CARTHAGE, LLC, DEFENDANTS
and IDAHO TIMBER, LLC

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is
made and entered into by and between Plaintiff William Knight (hereinafter referred to as
“Employee” or “Plaintiff’), which includes his agents, attorneys, heirs, dependents, personal
representatives, executors, administrators, successors, and assigns (if any), and Defendants Idaho
Timber of Carthage, LLC and Idaho Timber, LLC (Idaho Timber), which, includes any assigns,
including Idaho Timber’s current and former officers, agents, shareholders, directors, owners,
employees, attorneys, accountants, franchisors, successors, insurers, professional employer
organizations, parent or subsidiary corporations/businesses, and assigns and the respective
cutrent and former officers, agents, shareholders, directors, Board Members, employees,
attorneys, accountants, successors, insurers, and professional employer organizations of any
parent, subsidiary, and affiliated entities (hereinafter collectively referred to as “Defendants”’).

STATEMENTS OF FACT
The parties acknowledge that:

It is the desire of the parties to settle fully, finally, and forever any and all issues that may
exist between them, including but not limited to, any claims, disputes, or other issues arising out
of Employee’s alleged employment with Defendants.

Moreover, the parties desire to resolve any and all claims which Plaintiff may have
against Defendants as of the date of the execution of this Agreement solely to avoid the cost and
uncertainty of litigation; and

Therefore, in consideration of the statements and mutual promises contained in this
Agreement, the parties agree as follows:

1
Plaintiff acknowledges that he has had adequate and legally sufficient time to review this

Agreement with his legal counsel and that he understands the rights that have been waived by
this Agreement.

EXHIBIT

 
Case 5:18-cv-00215-KGB Document 15-1 Filed 08/29/19 Page 2 of 7

Plaintiff further represents and warrants that he freely negotiated the terms of this
Agreement and enters into it and executes it voluntarily. Plaintiff understands that this is a
voluntary waiver of any and all claims, whether known or unknown against Defendants, that
relate in any way to his alleged employment with, contracted work with, complaints about,
injuries from, compensation due, benefits, contractual obligations, or separation from Idaho
Timber of Carthage, LLC, up to and including the date of the execution of this Agreement.

Plaintiff acknowledges and agrees that in exchange for entering into this Agreement, he is
receiving consideration, i.e., payment described in Section II below, which is something that he
is not otherwise entitled to receive.

i.

In consideration of each party’s promises and commitments contained in this Agreement,
the parties agree to the following:

A. Idaho Timber of Carthage, LLC, will pay Plaintiff the amount of Twenty-One Dollars
and 64/100 Dollars ($21.64). Plaintiff will be issued a W-2 for that amount for FY2019.

B. Defendants will pay Plaintiff as a representative Plaintiff award the amount of Five
Hundred Dollars and 00/100). Plaintiff will be issued a 1099 for that amount for FY2019.

C, Defendants will also pay the Sanford Law Firm, PLLC, Six Thousand Five Hundred and
00/100 Dollars ($6,500.00) for the costs and attorneys’ fees incurred on behalf of
Plaintiff in the above-styled lawsuit, including costs associated with the settlement of
claims by other similarly-situated employees of Plaintiff sought in Plaintiffs Complaint.

D. The payment set forth in Section ILA-C will be payable to Employee no later than thirty
(30) days yet not sooner than eight (8) days after execution of this Agreement, provided
that the Court has dismissed Plaintiffs Complaint and approved the Settlement by Court
Order, as agreed in Section IV of this Agreement.

III.

Plaintiff shall be responsible for the correct payment of and reporting, including, but not
limited to, the filing of returns, where required by law, with any and all federal, state, and local
income tax authorities, of all payments received under this Agreement and shall pay all taxes,
duties, levies, or imposts due or owing from Plaintiff to any and all such taxing authorities.
Plaintiff agrees to indemnify, defend, and hold Defendant harmless from and against any and all
claims, demands, and causes of action that in any way arise from or otherwise relate to the
failure of Plaintiff to report or pay any and all taxes due or owing from Plaintiff to any and all
taxing authorities as related to the payment received under this Agreement. Plaintiff and his
counsel agree that this indemnity obligation set out in this section shall include, but not be
limited to, any and all payments, settlements, judgments, losses, damages, liabilities, taxes,
penalties, assessments, fines, interest, reasonable costs of defense, including reasonable attorney
fees, and other expenses arising from this indemnity obligation. Plaintiff acknowledges and
Case 5:18-cv-00215-KGB Document 15-1 Filed 08/29/19 Page 3 of 7

agrees that he has not received any tax planning advice from Defendant ‘or Defendant’s
attomeys.

Iv.

In return for Idaho Timber of Carthage LLC’s payment of the valuable and sufficient
consideration outlined in Section II above, the sufficiency of which is hereby acknowledged,
Plaintiff fully, finally, and forever releases and discharges Defendants from any and all known or
unknown claims, obligations, and Habilities, including those for personal injury; for
compensatory, punitive, and liquidated damages; for wages, salaries, commissions, and bonuses;
for wage deductions, back pay, front pay, court costs, and attorney fees; for job assignments,
promotions, transfers, and past due or future employment; for benefits, including but not limited
to health, dental, and life insurance, pension, retirement, and/or 401(k) benefits; for monetary
damages for intentional. infliction of mental and/or emotional distress, defamation, breach of
contract, wrongful termination, misrepresentation, and assault and battery; and for any other
known or unknown causes, claims, or demands which Plaintiff has, had, or may have had that
relate in any way to his alleged employment with, contracted work with, separation from,
complaints about, and compensation and benefits due from, Defendants, This Release is made
on behalf of Plaintiff, his dependents, heirs, executors, administrators, and agents, including any
successors and assigns.

Plaintiff agrees that he will seek dismissal of the Complaint in this action, USDC Case
No.: 4:18-CV-00215-KGB (E.D. Ark.), by filing a Joint Motion for Dismissal and Approval of
Settlement Agreement with the Court. In addition, Plaintiff specifically releases any all claims
of any and all kind whatsoever that he has, had, or may have had against Defendants and any
affiliated entities as of the date of Plaintiff's execution of this Agreement under the following:

(1) Title VII of the Crvil Rights Act of 1964, as amended (42 U.S.C. § 2000e, ef seq.);

(2) the Age Discrimination in Employment Act of 1967, as amended (29 U.S.C. § 621 ef
seq.);

(3) the Civil Rights Acts of 1866, 1871, 1964 and 1991;

(4) the Americans with Disabilities Act of 1990, as amended (42 U.S.C. § 12101 ef seq.);

(5) the ADA Amendments Act of 2008, (42 U.S.C. § 12101, ef seq.);

(6) the Rehabilitation Act of 1973, as amended (29 U.S.C. § 701 et seq.);

(7) the Genetic Information Nondiscrimination Act of 2008, (42 USC § 2000ff, et seq).;

(8) the Equal Pay Act of 1963, as amended (29 U.S.C. § 206(d), ef seq.);

(9) the Arkansas Civil Rights Act, as amended (A.C.A §16-123-101 ef seq. ):

(10) the Uniform Contribution Among Tortfeasors Act, as amended (A.C.A. § 16-61-201
et seq.);

(11) the Fair Credit Reporting Act, as amended (15 U.S.C. § 1681 ef seq.);

(12) the Occupational Health and Safety Act of 1970, as amended (29 U.S.C. § 651 ef
seq.) or any applicable state safety and health statutes, regulations, or common law;

(13) the Family and Medical Leave Act, as amended (29 U.S.C. § 2601, ef seq.);

(14) the Arkansas Minimum Wage Act, as amended (Ark. Code Ann. § 11-4-201, ef seq.);

(15) the Fair Labor Standards Act, as amended (29 U.S.C. § 201, ef seq.);
Case 5:18-cv-00215-KGB Document 15-1 Filed 08/29/19 Page 4 of 7

(16) any and all claims under the laws of any state, county, municipality or other
governmental subdivision of the United States or any state, including but not limited
to, the State of Arkansas; and

(17) any and all other relevant Federal, State, local laws, unjust enrichment/quantum
meruit, workers’ compensation laws, common laws, tort, contract, or statutory claims,
and/or any claims for attorneys’ fees and costs.

Plaintiff understands and agrees that, even if he should eventually become aware of
and/or suffer additional damages arising out of the matters released by this Agreement, he wiil
not be able to make any claims for those damages as against Defendants; provided, however, this
Agreement does not release any rights or claims arising after the date this Agreement is signed.
Nothing in this Agreement shall preclude Plaintiff from filing with or participating in any
manner in any investigation, hearing or proceeding conducted by the Arkansas and United States
Department of Labor and/or Equal Employment Opportunity Commission. Plaintiff hereby
waives any and all rights to recover monetary relief in any way, by virtue of any such
investigation, hearing or proceeding conducted by those agencies for claims arising prior to the
Effective Date of this Agreement. Nothing in this Agreement shall preclude Plaintiff from
exercising his rights, if any currently exists, under COBRA, although any such exercise will be
solely at the Employee’s expense.

Vv.

The parties expressly acknowledge that this Agreement contemplates the extinguishment
of all claims against each other, relating to Plaintiff's alleged employment with, contracted work
with, separation from, complaints about, injuries, and compensation and other benefits due from
Defendants, the validity, existence, and occurrence of which are expressly denied by Defendants.
Defendant Idaho Timber, LLC expressly denies that it employed Plaintiff at any time.

In further exchange for the consideration recited in Section II above, Plaintiff agrees to
waive and relinquish any claim to any right of reinstatement, or future consideration for
employment with Defendants. Moreover, Plaintiff agrees to never apply for a position with
Defendants or take any temporary employment with Defendants, including any future entity
owned or managed by Defendants. Plaintiff acknowledges that he is not entitled to such
employment and understands that he will not be hired or permitted to work for Defendants. If
Plaintiff applies for employment and is inadvertently hired, or he is otherwise temporarily
employed to work for Defendants, Defendants may immediately terminate that employment
without cause and without liability.

VI.

Plaintiff represents and warrants that he has not assigned to a third party any of his
current or potential claims against Defendants.

Vi.
Case 5:18-cv-00215-KGB Document 15-1 Filed 08/29/19 Page 5 of 7

Plaintiff agrees not to help, advise, assist, testify, or provide any documents to any
individual, entity, or organization, including, but not limited to, any current or former employees
of Defendants, or applicants for employment, in any manner whatsoever with respect to any
action or investigation involving Defendants, unless lawfully subpoenaed or interviewed by law
enforcement or other governmental investigators, including but not limited to the Arkansas or
United States Department of Labor and/or the Equal Employment Opportunity Commission.

VIII.

The parties acknowledge and agree that they have a protected interest in maintaining and
securing their reputations. Plaintiff specifically agrees that he will not make any disparaging or
inappropriate remarks concerning Defendants under any circumstances, whether work-related or
not, arising out of his alleged employment or contracted work with Defendants. Defendant Idaho
‘Timber of Carthage, LLC agrees to provide a neutral job reference for Plaintiff. The reference
shall contain Plaintiff's dates of employment, job position(s) held, and last rate of pay.
Defendant Idaho Timber, LLC agrees to not make any job-related statements about Plaintiff
because he was not employed by it at any time and Plaintiff agrees not to list it as a past
employer on any application for employment or related benefits.

IX.

If either party believes that there has been a violation of this Agreement, including but
not limited to violations of any of the obligations set forth in this Agreement, then they may
present this Agreement to the United States District Court Eastern District of Arkansas, Pine
Bluff Division, for purposes of obtaining injunctive and/or monetary relief, as well as damages
arising from any breach, including legal fees and costs. The parties agree that whether a
violation of this Agreement has occurred shall be determined by a court of competent
jurisdiction.

X.

This Agreement shall not in any way be construed as an admission by Defendants of any
liability whatsoever or as an admission by Defendants of any acts of wrongdoing,
misclassification, or discrimination against Plaintiff or any other persons. In fact, Defendants
specifically disclaims improper wage payments, or any liability to and wrongdoing against
Plaintiff or any other persons. Defendants affirmatively state that they have fully complied with
all applicable statutes, regulations, and ordinances. The terms of this Agreement will not
establish any precedent, nor will this Agreement be used as a basis to seek or justify similar
terms in any subsequent situation involving persons other than Plaintiff. This Agreement shall
not be offered, used, or admitted into evidence in any proceeding or litigation, whether civil,
criminal, arbitral or otherwise, except for any actions to enforce the terms of this Agreement,
unless ordered to produce this Agreement by a court of law.

XI.
Case 5:18-cv-00215-KGB Document 15-1 Filed 08/29/19 Page 6 of 7

This Agreement is deemed by the parties to be made and entered into in the State of
Arkansas. It shall be interpreted, enforced, and governed under the laws of Arkansas.
XII.

The provisions of this Agreement are severable, and if any part of it is found to be
unenforceable, the other parts shall remain fully valid and enforceable.

XIII.

Plaintiff has not relied on any information provided or statements made by Defendants or
any of its agents, representatives, or attorneys that are not contained in this Agreement. [n return
for executing this Agreement, Plaintiff is receiving only the consideration described in Section II
of this Agreement.

XIV.

This Agreement contains the entire Agreement between the parties, and it replaces any
prior agreements or understandings between the parties. All modifications to this Agreement
must be made in writing and signed by the parties.

XV.

This Agreement is deemed to have been drafted jointly by the parties and, in the event of
a dispute, will not be construed in favor of or against any party by reason of that party’s
contribution to the drafting of this Agreement.

XVI.

The parties agree that a signed and faxed copy or signed and emailed copy of this
Agreement is just as valid as an original signed copy of this Agreement. The parties further
agree that this Agreement may be signed in multiple counterparts, each of which is an original.
Should multiple counterparts exist, they will be provided to all parties for their records.

XVII.

This Agreement becomes effective as to a party as of the date that party signs the
Agreement.

(Signatures on Pages 7)
Case 5:18-cv-00215-KGB

Date

APPROVED:

 

Josh Sanford

Steve Rauls

SANFORD LAW FIRM, PLLC
650 S. Shackleford

Suite 411

Little Rock, AR 72211

And

DEFENDANTS:

Date

Date

APPROVED:

s/ Gregory J. Northen
J. Bruce Cross
Gregory J. Northen

Document 15-1 Filed 08/29/19 Page 7 of 7

 

 

 

PLAINTIFF:

William Knight
By: , on behalf of Idaho
Timber, LLC
By: , on behalf of Idaho

 

Timber of Carthage, LLC

CROSS, GUNTER, WITHERSPOON &

GALCHUS, P.C.

500 President Clinton Avenue, Suite 200

Little Rock, Arkansas 72201
Telephone (501) 371-9999
Email: mduke@cgwg.com
Email: gnorthen@cgwg.com

ATTORNEYS FOR DEFENDANTS
